Birdsong, Judge.
This case had its origin as an equitable partitioning of land. Appellant Brannon, dissatisfied with the report of the court-appointed commissioner and the actions of the trial court, filed an appeal with the Supreme Court, which affirmed the trial court in all respects. See Brannon v. Simpson, 238 Ga. 351 (232 SE2d 841). Upon remittitur to the trial court, appellant Brannon renewed her objections to the actions of the trial court, and demanded a jury trial. The trial court denied the request for trial by jury and required Mrs. Brannon to post a supersedeas bond, pending final action in the case. When Mrs. Brannon did not file the bond, claiming pauper’s right, the trial court directed a judicial sale of part of the property with the proceeds of the sale to be paid into the registry of the court. *526Mrs. Brannon has filed two notices of appeal, each of which, however, deals with the one case. Therefore we consider the case as one. Mrs. Brannon has enumerated some seven alleged errors. Held:
Argued January 17, 1978
Decided March 14, 1978
Rehearing denied March 31, 1978 — Cert, applied for.
Richard Lamar Brannon, for appellant.
Warren Akin, Al D. Tull, John Paul Jones, for appellees.
W. H. Bradley, Louisa S. White, Katherine Simpson, Thomas W. Simpson, pro se.
Though on their face, the enumerations of error advanced by Mrs. Brannon appear meritorious, a closer examination of those enumerations together with the transcript of the trial below reveals that Mrs. Brannon has by her actions eliminated the issues raised by her appeals; i.e., she has withdrawn her motion for new trial, voluntarily posted the supersedeas bond, or is renewing the same argument already disposed of by the Supreme Court. We have nevertheless carefully considered each of her enumerations of error and find them all to be without substantial merit.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.